 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Brotherhood of Carpenters and Joiners ofAmerica, Carpenters' District Council of West-ern Pennsylvania and Industrial Local No.2605, AFL-CIO (DeRose Industries, Inc.) andJerry L. Campbell. Case 6-CB-4931June 15, 1981DECISION AND ORDEROn February 10, 1981, Administrative LawJudge Karl H. Buschmann issued the attached De-cision in this proceeding. Thereafter, Respondentsfiled exceptions and a supporting brief, and theGeneral Counsel filed an answering brief. TheGeneral Counsel filed limited cross-exceptions anda brief in support thereof.The National Labor Relations Board has consid-ered the record and the attached Decision in lightof the exceptions and briefs and has decided toaffirm the rulings, findings, and conclusions' of theAdministrative Law Judge and to adopt his recom-mended Order, as modified herein.2' The General Counsel has excepted to the Administrative LawJudge's failure to consider whether Respondent Local President RoyZullinger's mid-December 1979 statement to employee-member RonaldLehman, that refusal to pay Respondent District Council's assessed finewould result in termination, violated Sec. 8(b)(l)(A) of the Act. We findmerit in the General Counsel's exception. Lehman testified without con-tradiction that sometime in mid-December 1979 Zullinger approachedhim in the second line area of the facility and warned him that his timecard would be pulled if he did not pay Respondent District Council'sfine. Although the statement was not specifically alleged in the complaintas a separate violation of Sec. 8(b)(1XA), it was fully litigated at the hear-ing. Respondents had the opportunity to cross-examine Lehman concern-ing the alleged statement, but chose not to do so. The failure of Respond-ents to avail themselves of this opportunity does not warrant the conclu-sion that the matter was not fully litigated. Harry Edison, Dividar Marcoviand Bertram Fried, a Co-Partnership doing business as SeavieKw ManorHome for Adults, 222 NLRB 596 (1976). We have long held that, "whenan issue relating to the subject matter of a complaint is fully litigated at ahearing, the [Administrative Law Judge] and the Board are expected topass upon it even though it is not specifically alleged to be an unfairlabor practice in the complaint." Monroe Feed Store, 112 NLRB 1336,1337 (1955). The Administrative Law Judge's recommended Order neednot be modified to reflect this finding, inasmuch as par. (a) already re-quires Respondents to cease and desist from "[tl]hreatening employees ofDeRose Industries, Inc., with loss of employment if they refuse to payfines imposed upon them by Respondents."In the fourth paragraph of the section of his Decision entitled "Analy-sis" the Administrative Law Judge found that Respondents violated Sec.8(b)(IXA) by threatening employee-member Campbell on January 14,1980, with loss of employment if he refused to pay the fine assessedagainst him. We note, in accordance with the Administrative Law Judgesfactual findings, in the fourth paragraph of sec. III of his Decision, thatthe unlawful statement was also directed against employee-niembersFoore and Lehman for failing to pay fines assessed against them.2 Par. (b) of the Administrative Law Judge's recommended Order isambiguously phrased. In par. 2(d) the Administrative Law Judge mistak-enly ordered Respondents to notify the Regional Director for Region 6,in writing, within 20 days from the receipt, rather than the date, of theOrder, what steps Respondents have taken to comply therewith. In addi-tion, the recommended Order fails to require Respondents to sign andreturn sufficient copies of the notice to be posted by the Employer if it iswilling. We will modify the Administrative Law Judge's recommendedOrder accordingly.Member Jenkins would compute interest on backpay owed to Jerry L.Campbell in the manner set forth in his partial dissent in Olympic MedicalCorporation, 250 NLRB 146 (1980).256 NLRB No. 92ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respond-ents, United Brotherhood of Carpenters and Join-ers of America, Carpenters' District Council ofWestern Pennsylvania, AFL-CIO, Pittsburgh,Pennsylvania, and Industrial Local No. 2605,AFL-CIO, Shippensburg, Pennsylvania, their offi-cers, agents, and representatives, shall take theaction set forth in the said recommended Order, asso modified:1. Substitute the following for paragraph (b):"(b) Causing or attempting to cause DeRose In-dustries, Inc., to terminate Jerry L. Campbell orany other employee for failure to pay a fine im-posed by Respondents."2. Delete paragraph 2(d) and substitute the fol-lowing:"(d) Sign and return to said Regional Directorsufficient copies of the attached notice marked"Appendix" for posting by DeRose Industries, Inc.,if willing, in conspicuous places, including allplaces where notices to employees are customarilyposted.""(e) Notify the Regional Director for Region 6,in writing, within 20 days from the date of thisOrder, what steps the Respondents have taken tocomply herewith."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT threaten employees ofDeRose Industries, Inc., with loss of employ-ment if they refuse to pay a fine imposed onthem by us.WE WILL NOT cause or attempt to causeDeRose Industries to terminate Jerry L.Campbell or any other employee for failure topay a fine imposed by us.WE WILL NOT in any like or related mannerrestrain or coerce employees in the excerciseof their rights guaranteed them by Section 7 ofthe National Labor Relations Act.WE WILL make Jerry L. Campbell wholefor any loss of earnings, plus interest, which he-w CARPENTERS. LOCAL 605585may have suffered by reason of our discrimina-tion against him.UNITED BROTHERHOOD OF CARPEN-TERS AND JOINERS OF AMERICA,CARPENTERS' DISTRICT COUNCIL OFWESTERN PENNSYLVANIAINDUSTRIAL LOCAL NO. 2605, AFL-CIODECISIONKARL H. BUSCHMANN, Administrative Law Judge:This case was heard in Chambersburg, Pennsylvania, onJune 16, 1980, upon a charge filed on January 21, 1980,by Jerry L. Campbell and a complaint dated March 14,1980, in Case 6-CB-4931 against United Brotherhood ofCarpenters and Joiners of America, Carpenters' DistrictCouncil of Western Pennsylvania and Industrial Local2605, AFL-CIO. The complaint alleges that Respond-ents engaged in unfair labor practices within the meaningof Section 8(b)(1)(A) and (2) of the National Labor Rela-tions Act (the Act), by threatening employees of DeRoseIndustries, Inc. (herein called the Company or the Em-ployer), with loss of employment if they refused to payfines imposed upon them by Respondents, and causingDeRose to terminate its employee Campbell for his re-fusal to pay a fine imposed upon him by Respondents. Inits answer, Respondents denied the commission of anyunfair labor practices, but they admitted the jurisdiction-al allegations in the complaint.Upon the entire record in this case' and from my ob-servation of the demeanor of the witnesses, and after fullconsideration of the briefs filed by the General Counsel,and Respondents, I make the following:FINDINGS OF FACT1. THE BUSINESS OF THE EMPLOYERThe Employer, DeRose Industries, Inc., an Indianacorporation with a facility located in Chambersburg,Pennsylvania, is engaged in the manufacture and nonre-tail sale of mobile homes. It is an employer engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDRespondents United Brotherhood of Carpenters andJoiners of America, Carpenters' District Council ofWestern Pennsylvania and Industrial Local 2605, AFL-CIO, are admittedly labor organizations within the mean-ing of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESJerry Campbell, the Charging Party in this case, hasbeen an employee of DeRose Industries for approximate-ly 9 years and has been a member of Local 2605. In con-nection with an economic strike which lasted from JulyI The General Counsel's unopposed motion to correct the transcript isgranted.25 through August 20, 1978, Local 2605 required itsmembers to assist in the picketing on a scheduled basis.Campbell along with certain other employees failed toreport to picket line duty. For each day missed a chargeof S10 was assessed by Respondent.Campbell, having missed seven out of eight assignedpicketing days, was notified by Local 2605 that he wasfined a total of S70 and that he had a right to a hearingbefore the executive committee scheduled for September27, 1978. Campbell attended the hearing before the ex-ecutive committee. It affirmed the 70 fine. He was alsonotified that he could appeal the decision to the DistrictCouncil of the Union in Pittsburgh, Pennsylvania, andthat a failure to pay the fine would result in his loss ofgood standing with his local. Campbell appealed to theDistrict Council and requested in his letter a hearingbefore "a Justice of the Peace or in court." The DistrictOffice of the District Council informed Campbell byletter of November 9, 1978, that a local had the right torequire union members to support picket activities, eitherin person or by the payment of a "nominal amount" inthe event of his inability to participate. That letter alsoexplained that charges or trials of individuals are con-ducted in accordance with the constitution of the Inter-national before a member's peers and not in an outsidecourt or a Justice of the Peace. The District Councilprovided Campbell with two more opportunities to beheard, once on February 6, 1979, and again on July 31,1979. In spite of the District Council's several requeststhat Campbell appear for hearings, he failed to do so. Hewas then faced with charges by the District Council forhis "failure to appear before the Executive Committee onJuly 31, 1979, when summoned." A new date, October 4,1979, was set to provide Campbell with the opportunityto be heard on the new charges. Again, Campbell didnot appear. Consequently, the trial board fined him 50.Campbell appealed that fine but the District Council re-quested Local 2605 to collect the fine or suspend Camp-bell in accordance with the applicable portions of theUnion's constitution and bylaws. In short, Respondentprovided Campbell with numerous opportunities to con-test the charges, be present at the meetings, or pay thefine, yet Campbell simply refused to appear.On January 14, 1980, Campbell was summoned overthe DeRose Industries intercom system to attend a meet-ing. That meeting was attended by Production ManagerAl Losch, Local Union President Roy Zullinger, UnionDirector Carl Carbaugh, Local Union Vice PresidentEugene Reed, and Local Union Shop Steward ClarenceCooper. Employees Ronald Lehman and Allen Foorewho, like Campbell, were being charged with failure topay the fine were also at the meeting. During the courseof the January 14 meeting, Zullinger informed the threeemployees Lehman, Campbell, and Foore that he hadgood news and bad news; they could work on that day,but, if the fine were not paid by January 15, they wouldno longer be members and could not continue to work.The following day on January 15, the same people metagain in Losch's office. Union President Zullinger tookcontrol of the meeting and informed the three men thatthey would be expelled from the Union if the fine wereCARPENTERS. LOCAL 2605 585 586DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot paid, and that the Company, being a closed shop,would not be permitted to continue their employment.Employees Foore and Lehman ultimately paid the fine.Even though Campbell was told that the $70 fine whichwas originally assessed against him for failure to reportto picket line duty had been waived, and that he merelyowed the $50 fine because of his failure to appear athearings in Pittsburgh, Campbell continued to resist thepayment of any fine. A discussion ensued between theUnion's representatives and the Company's officials as tothe practical effects of a member's refusal to pay a fine.Zullinger emphasized that by the terms of article 4 of thecollective-bargaining agreement a condition for employ-ment was union membership in good standing and refusalto pay a union fine meant the loss of good standing anddischarge. Both, Respondent Local and the Employeragreed to this interpretation of article 4. By an assess-ment of the sentiment of the union representatives at themeeting Losch determined that the Company had no al-ternative but to discharge Campbell. Losch so informedCampbell who inquired whether it meant that he wasfired to which Losch replied, "I guess so." Campbellturned in his tools and left the employ of DeRose Indus-tries on January 15, 1980.Although Losch testified that Campbell did not have adiscipline or work performance problem he was dis-charged based on Respondents' and the Company's inter-pretation of article 4.Losch also stated that Campbell's ti-mecard was pulled at the end of the week but did not goback on the rack.The undisputed evidence is that Campbell did notwork for the remainder of the day on January 15 and didnot return to work until March 24. He was reinstated byhis Employer effective March 24, 1980, by letter ofMarch 17, 1980, on the basis that he was "back in goodgraces with the Carpenters Union."AnalysisThe General Counsel argues that Respondents violatedSection 8(b)(1)(A) of the Act because of the threat toCampbell that he would lose his job unless he paid thefine, and, additionally, that Respondents violated Section8(b)(l)(A) and (2) because they caused the Employer toterminate Campbell's employment for reasons other thanhis failure to tender periodic dues and normal initiationfees. Respondents argue that Campbell had failed to ex-haust his internal union remedies and that the evidence isnot clear whether Campbell was actually discharged andwhether Respondents caused the discharge.The record is undisputed, however, that Campbell wastold that his failure to pay the fine would result in theloss of his job, because he would no longer be consid-ered a member in good standing. During the meetings onJanuary 14 and 15, it was clear that the Employer's ac-tions were based on the consensus among the union rep-resentatives that an employee's loss of standing with theUnion would require his dismissal from the job. Themere fact that insurance, premiums were paid by theEmployer or that Campbell's timecard was not pulledimmediately does not dispute that Campbell was off theEmployer's payroll from January 15 until March 24,1980. To the contrary, the record is conclusive thatCampbell's refusal to pay the fine prompted his dis-charge and that he was reinstated only on the basis thatthe Union again considered him a member in good stand-ing.The law is clear, Section 8(b)(2) of the Act prohibits aunion to cause or attempt to cause an employer to dis-criminate against an employee. A union which causes theemployer to discharge an employee for his failure to payassessments or fines, other than periodic dues or normalinitiation fees, violates Section 8(b)(2) and (1)(A). Paint-ers Local Union No. 1627 (William R. Johnson d/b/aJohnson's Plastering Co.), 233 NLRB 820, 821 (1977); In-ternational Longshoremen's and Warehousemen's Union,Local 13 (Pacific Maritime Association), 228 NLRB 1383,1385 (1977), enfd. 581 F.2d 1321 (1978). Respondents, bycausing or attempting to cause the termination of Camp-bell's employment, violated Section 8(b)(2) and (I)(A) ofthe Act.Moreover, Respondents' statement to Campbell onJanuary 14 that his refusal to pay the fine would result ina loss of good standing with the Union which in turnwould render him ineligible for work was coercive andconstitutes an independent violation of Section 8(b)(1)A)of the Act.Respondents' main argument is their insistence that theCharging Party's case is barred by his failure to exhaustinternal union remedies, and that Campbell's failure topay the fine involved purely internal union affairs. In thisregard, Respondents point to Section 101(a)(4) of theLabor-Management Reporting and Disclosure Act of1959, 29 U.S.C. 411(a)(4), which provides, inter alia, thata member "may be required to exhaust reasonable hear-ing procedures" within the union before instituting anylegal or administrative proceedings. In N.L.R.B. v. In-dustrial Union of Marine & Shipbuilding Workers of Amer-ica, AFL-CIO. et al., 391 U.S. 418, (1968), the Court in-terpreted these statutory provisions. There the union washeld to have violated Section 8(b)(1)(A) by expelling amember for failure to exhaust the intraunion grievanceprocedure before filing an unfair labor practice chargewith the Board. Unless plainly internal affairs of theunion are involved, according to the Court, overridingpublic policy requires nimpeded access to the Board.Here, of course, the issues also go beyond purely "inter-nal affairs" of the Union. Important public issues are in-volved, for Campbell's failure to pay the fine not onlyaffected his standing with the Union, but it also resultedin the loss of his job and it implicated the Employer. Re-spondents' conduct, involving an allegation of Section8(b)(2), necessarily reached beyond the internal affairs ofthe Union and was, therefore, automatically not the sub-ject of the Landrum Griffin proviso requiring exhaustionof internal union remedies.CONCLUSIONS OF LAW1. Respondents United Brotherhood of Carpenters andJoiners of America, Carpenters' District Council ofWestern Pennsylvania and Industrial Local No. 2605,AFL-CIO, are admittedly labor organizations within themeaning of Section 2(5) of the Act. CARPENTERS, LOCAL 26055872. DeRose Industries, Inc., is admittedly an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.3. By threatening employees with loss of employmentif they refused to pay a fine imposed upon them, Re-spondents violated Section 8(b)(1)(A) of the Act.4. By causing and attempting to cause the Employer toterminate the employment of Jerry L. Campbell becauseof his failure to pay a fine imposed upon him by Re-spondent for reasons other than periodic dues or normalinitiation fees, Respondents violated Section 8(b)(l)(A)and (2) of the Act.5. Section 101(a)(4) of the Labor-Management Report-ing and Disclosure Act of 1959 does not require theCharging Party to exhaust internal union remedies incases involving 8(b)(2) violations.6. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondents have engaged in unfairlabor practices within the meaning of Section 8(b)(1)(A)and (2) of the Act, I shall recommend that they ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the purposes of the Act. Inasmuchas the record shows that both, Local No. 2605 and theDistrict Council, were directly implicated in the viola-tions, I shall recommend that the order be directed atthem jointly and that the "make-whole" provision be ap-plicable to both Respondents jointly. Accordingly, bothRespondents will be ordered to make Jerry L. Campbellwhole for any losses he incurred by reason of Respond-ents' unlawful actions against him. Backpay shall be cal-culated as prescribed in F. W. Woolworth Company, 90NLRB 289 (1950), with interest as called for in FloridaSteel Corporation, 231 NLRB 651 (1977).2 Respondentswill also be required to post an appropriate notice.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended Order:ORDER3The Respondents, United Brotherhood of Carpentersand Joiners of America, Carpenters' District Council of2 See. generally, Isis Plumbing d Heating Co., 138 NLRB 716 (1962).3 In the event no exceptions are filed as provided by Sec 10246 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations. be adopted by the Board andWestern Pennsylvania, AFL-CIO, Pittsburgh, Pennsyl-vania, and Industrial Local Union No. 2605, AFL-CIO,Shippensburg, Pennsylvania, their officers, agents, andrepresentatives, shall:1. Cease and desist from:(a) Threatening employees of DeRose Industries, Inc.,with loss of employment if they refuse to pay fines im-posed upon them by Respondents.(b) Causing or attempting to cause DeRose Industries,Inc. to terminate Jerry L. Campbell or any other em-ployee for failure to pay a fine imposed by Respondents,other than the failure to tender periodic dues and feesuniformly required as a condition of acquiring or attain-ing membership in Respondents.(c) In any like or related manner restraining or coerc-ing employees in the exercise of the rights guaranteedthem under Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Make Jerry L. Campbell whole for any losseswhich he may have sustained by reason of the discrimi-nation against him in the manner set forth in TheRemedy portion of this Decision.(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all re-cords, reports and other documents necessary to analyzethe amount of backpay due under the terms of this Deci-sion.(c) Post at their offices and meeting halls the attachednotice marked "Appendix."4Copies of said notice onforms provided by the Regional Director for Region 6,shall, after being signed as therein indicated, be postedby Respondents immediately upon receipt thereof andmaintained by them for 60 consecutive days thereafter, inconspicuous places, including all places where notices tomembers are customarily posted. Reasonable steps shallbe taken by Respondents to insure that the said noticesare not altered, defaced, or covered by any other materi-al.(d) Notify the Regional Director for Region 6, in writ-ing, within 20 days from the date of this Order, whatsteps Respondents have taken to comply therewith.become its findings, conclusions, and Order. and all objections theretoshall be deemed waived for all purposes4 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Postedby Order of the National Labor Relations Board" shall read "Posted Pur-sant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."CARPENTERS, LOCAL 2605 587